    Case 2:14-md-02591-JWL-JPO Document 4498 Filed 11/25/20 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS



 IN RE SYNGENTA AG MIR162 CORN
 LITIGATION                                     Master File No. 2:14-MD-02591-JWL-JPO

 THIS DOCUMENT RELATES                  TO      MDL No. 2591
 ALL CASES EXCEPT:

   The Delong Co., Inc. v. Syngenta AG, et
   al., No. 2:17-cv-02614-JWL-JPO

   Heartland Corn Prods. v. Syngenta
   Seeds, LLC, et al., No. 20-cv-2168-JWL-
   JPO


                     UNOPPOSED MOTION FOR DISBURSEMENT
                       OF FUNDS TO PAY CLASS MEMBERS

       For the reasons set forth below, Settlement Class Counsel move the Court for an order

approving the disbursement of settlement funds to allow for the final payments to all Class

Members that currently have final and valid Claims.

       Settlement Class Counsel have worked with the Claims Administrator to facilitate

payments to Class Members who have submitted valid and final Claims as promptly as possible.

To that end, Settlement Class Counsel filed a motion to allow for interim payments to eligible

Class Members, which allowed Class Members to receive money even while the claims process

and appeals were ongoing. ECF No. 4339. That motion was granted, ECF No. 4357, and interim

payments totaling $475,612,451.12 were made to 135,144 eligible Class Members in 2020.

       The process of reviewing claims and appeals under the Settlement Agreement is

substantially complete. Final, non-appealable determinations have been made with respect to

196,149 claims, which constitutes nearly 99% of the 198,189 claims that submitted information
     Case 2:14-md-02591-JWL-JPO Document 4498 Filed 11/25/20 Page 2 of 5




showing a potential interest in Corn covered by the Settlement Agreement (and were not closed as

untimely, withdrawn, abandoned, or duplicates of another claim).

       Only 2,040 claims remain in which a final determination has not been made. It is

anticipated that final, non-appealable determinations with respect to those remaining claims will

be completed by January 31, 2021.

       Rather than wait to make a final payment to each Class Member after the conclusion of the

appeal process, which would delay until 2021 all payments to potentially more than 194,000 Class

Members who have valid, final claims, Settlement Class Counsel have conferred with the Claims

Administrator and, after consulting with the Special Master, have developed a process by which

final payments can be made now to all Class Members whose claims are final, valid and eligible

for payment under the Settlement Agreement, and by which payments can be made on a rolling

basis to Class Members whose claims become final, valid and eligible for payment as their appeals

are resolved.

       The Court previously determined that there are no remaining appeals to the Final Approval

Order, which “permits the parties to begin making distributions of the Settlement Fund under the

terms of the [Settlement] Agreement.” ECF No. 4357 at 2. Pursuant to Sections 2.9 and 3.9.2 of

the Settlement Agreement, ECF No. 3507-2, on or about December 4, 2020, Settlement Class

Counsel will submit the Claims Administrator’s Preliminary Report to the Court and provide the

final CRQ numbers for each Subclass.

       The accompanying Declaration from the Claims Administrator (“Declaration”), Exhibit 1

to this motion, explains the payment process for those Claims that are valid and final now and the

estimated CRQ dollar values for each Subclass. Settlement Class Counsel have provided a copy

of this motion and Declaration to Syngenta, which has advised that it is unopposed to the motion.




                                            2
    Case 2:14-md-02591-JWL-JPO Document 4498 Filed 11/25/20 Page 3 of 5




       Settlement Class Counsel therefore move the Court to authorize the Claims Administrator

to implement the final payment process described in the accompanying Declaration.




                                          3
    Case 2:14-md-02591-JWL-JPO Document 4498 Filed 11/25/20 Page 4 of 5




Dated: November 25, 2020

Respectfully Submitted,

/s/ Patrick J. Stueve
STUEVE SIEGEL HANSON LLP
Patrick J. Stueve, KS Bar #13847
460 Nichols Road, Suite 200
Kansas City, Missouri 64112
Telephone:      (816) 714-7100
Facsimile:      (816) 714-7101
stueve@stuevesiegel.com

CO-LEAD, CLASS AND LIAISON COUNSEL
FOR PLAINTIFFS AND SETTLEMENT CLASS COUNSEL


SEEGER WEISS LLP
Christopher A. Seeger
55 Challenger Road
Ridgefield Park, NJ 07660
Telephone:    (212) 584-0700
Facsimile:    (212) 584-0799
cseeger@seegerweiss.com

MEMBER OF PLAINTIFFS’ SETTLEMENT
NEGOTIATION COMMITTEE
AND SETTLEMENT CLASS COUNSEL


GUSTAFSON GLUEK PLLC
Daniel E. Gustafson
120 S. 6th St., Minneapolis, MN 55402
Telephone:      (612) 333-8844
Facsimile:      (612) 339-6622
dgustafson@gustafsongluek.com

MINNESOTA CO-LEAD LITIGATION CLASS COUNSEL,
MEMBER OF PLAINTIFFS’ SETTLEMENT
NEGOTIATION COMMITTEE
AND SETTLEMENT CLASS COUNSEL




                                        4
    Case 2:14-md-02591-JWL-JPO Document 4498 Filed 11/25/20 Page 5 of 5




SHAMBERG JOHNSON AND BERGMAN
Lynn R. Johnson
2600 Grand Blvd.
Suite 500
Kansas City, Missouri 64108
Telephone:    (816) 474-0004
Facsimile:    (816) 474-0003
ljohnson@sjblaw.com

SUBCLASS COUNSEL FOR THE
VIPTERA/DURACADE CORN PRODUCER SUBCLASS

WEXLER WALLACE LLP
Kenneth A. Wexler
55 W. Monroe Street
Suite 3300
Chicago, IL 60603
Telephone:    (816) 589-6270
Facsimile:    (312) 346-2222
kaw@wexlerwallace.com

SUBCLASS COUNSEL FOR THE GRAIN HANDLING
FACILITY SUBCLASS

CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO, P.C.
James E. Cecchi
5 Becker Farm Rd.
Roseland, NJ 07068
Telephone:    (973) 994-1700
Facsimile:    (973) 994-1744
JCecchi@carellabyrne.com

SUBCLASS COUNSEL FOR THE ETHANOL PRODUCTION
FACILITY SUBCLASS




                                  5
